           Case 1:17-cr-00151-MAC-KFG Document 154 Filed 12/06/19 Page 1 of 3 PageID #: 939

═══════════════════════════════════════════════════════════════════



                                              EASTERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA                                                                                  EXHIBIT LIST

                 VS.

MOHAMED IBRAHIM AHMED                                                                         CASE NUMBER: 1:17-CR-151


      PRESIDING JUDGE   Honorable Marcia          USA'S ATTORNEY   Chris Tortorice, Alicia     DEFENDANT'S ATTORNEY   Gerardo Montalvo
      Crone                                       Cook and Stephanie Sweeten                   and David Adler

      TRIAL DATE(S)   December 2, 2019            COURT REPORTER     Chris Bickham             COURTROOM DEPUTY   Julia   Colyer

USA NO.    DEF. NO.   DATE OFFERED   MARKED   ADMITTED WITNESS


  1                                                    War Manual Translation
  2                                                    Photographs of recreation yard – Bureau of Prisons, FCI Beaumont – Medium pgs 1-9
  3                                                    Video of recreation yard – Bureau of Prisons, FCI Beaumont – Medium
  4                                                    Certified judgment and conviction,
  5                                                    Certified plea colloquy
  6                                                    Swedish passport (photos of 6A)
 6A                                                    Physical Swedish passport
  7                                                    Arabic manual
  8                                                    Note with phone numbers and names (Johnson)
  9                                                    Note with bank locations (Johnson)
  10                                                   Note with names (Victoria)
  11                                                   Note with phone number (Victoria)
  12A                                                  Inmate detail report
  12B                                                  Inmate Center report
  12C                                                  Translation Details Detail report
  13A                                                  BOP call recording on 6/17/15
  13B                                                  Transcript of 13A
  14A                                                  BOP call recording on 3/5/17
  14B                                                  Transcript of 14A
  15A                                                  BOP call recording on 9/6/17
  15B                                                  Transcript of 15A
  16A                                                  BOP call recording on 12/7/17
  16B                                                  Transcript of 16A
  17                                                   71 FR 74998 - 99
      Case 1:17-cr-00151-MAC-KFG Document 154 Filed 12/06/19 Page 2 of 3 PageID #: 940

18A                                Photo of Apartment Building
18B                                Intentionally left blank
18C                                Intentionally left blank
18D                                Photo of Centrum 3
18E                                Photo of Jungfruns gata
18F                                Photo of Apartment
18G                                Photo of Apartment
18H                                Photo of Apartment
18I                                Photo of Apartment
19                                 Photo of individual #1 under seal
20                                 Photo of individual #2 under seal
21                                 Photo of Mohamed Ahmed
22                                 Photo of Mohamed Ahmed
23                                 Recording of phone call between CHS and other individual
24A                                Corey Shannon Recordings 3710.003
24B                                Corey Shannon Recordings 3735.008
24C                                Corey Shannon Recordings 3734.005
24D                                Corey Shannon Recordings 3226.010
24E                                Corey Shannon Recordings 3226.022
24F                                Corey Shannon Recordings 3226.029
24G                                Corey Shannon Recordings 3710.005
24H                                Corey Shannon Recordings 3710.010
24I                                Corey Shannon Recordings 3735.009
25A                                Corey Shannon Recordings transcripts 3710.003
25B                                Corey Shannon Recordings transcripts 3735.008
25C                                Corey Shannon Recordings transcripts 3734.005
25D                                Corey Shannon Recordings transcripts 3226.010
25E                                Corey Shannon Recordings transcripts 3226.022
25F                                Corey Shannon Recordings transcripts 3226.029
25G                                Corey Shannon Recordings transcripts 3710.005
25H                                Corey Shannon Recordings transcripts3710.010
25I                                Corey Shannon Recordings transcripts 3735.009
26A                                Audio interview of Mohamed Ahmed Part 1
26B                                Audio interview of Mohamed Ahmed Part 2
27A                                Transcript of interview of Mohamed Ahmed Part 1
27B                                Transcript of interview of Mohamed Ahmed Part 2
28                                 Kano handwritten statement
29                                 Abuja handwritten statement
30                                 Examples of comparison
31                                 Notebook
32                                 Map of Europe and Middle East
       Case 1:17-cr-00151-MAC-KFG Document 154 Filed 12/06/19 Page 3 of 3 PageID #: 941

 33                                 Translated exercise booklet
 34                                 Dr. Yeager Powerpoint
 35                                 Subscriber phone record
35A                                Translation of subscriber phone record
 36                                 Foreign criminal history records
 36A                               Translation of foreign criminal history records
 37A                                69 FR 61292
 37B                                69 FR 75587
 37C                                77 FR 4082
 37D                                79 FR 27972
 37E                                Intentionally left blank
 37F                                80 FR 58804
 38                                 Photo of Mohammed Lyousfi
 39                                 Photo of Farid Lamrabet
 40                                Dr. Ranstorp Powerpoint
